Per Curiam.
It appears from the affidavits which have been read, that Mr. Miller was employed as an attorney by Sutherland,, the defendant, in the suit brought against him by Mr. Livingston, and that Mr. Woodward was employed merely as counsel, and that this was so understood by all the parties ; and that the first application to defend the suit was made to Mr. Miller. We think sufficient cause has been shown against the rule, from which Mr. Woodward must, therefore, be discharged ; but the court take this occasion to observe, that if any attorney of this court takes a counsellor into partnership, who is not an attorney, that the attorney must have the whole and exclusive charge and superintendance of the attorney’s business, for which he is responsible, so that no person can take any part in the conduct of the suit, on the ground of the partnership, whose office is kept at a different place from that of the attorney.
Rule discharged.